DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43, 45-47 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,299,229 in view of Irie (US 8,783,405). 
Claim 12 of PAT ‘229 encompasses all of the claimed subject matter of claim 43, 45, except for a front swingarm fork that attaches to the electronics housing on opposite sides.
Irie teaches:
▪ Regarding claim 43: a saddle vehicle with a rear swingarm fork (14a) attached on opposite sides of an electronics housing (housing 31, see Fig. 4).
▪ Regarding claim 45: a motor (3) contained in the electronics housing.
▪ Regarding claim 46-47: the front swingarm fork forms a swingarm pivot axis, about which the swingarm rotates (at pivot connection 17a), and wherein the electronics housing descends past the swingarm pivot axis (see Fig. 2).
▪ Regarding claim 49: the electronics housing is connected to a rear surface of a battery housing (23, via bracket 22), wherein the battery housing includes an electrical energy storage unit (2A).
Based on the teaching of Irie, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include the swingarm fork connected to the electric housing as a means of providing a balanced and sturdy mounting area for the rear swingarm, and to provide a means of driving the rear wheel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43, 45-47, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irie.
Irie discloses:
▪ Regarding claim 43:
a steering mount structure (12) at a front end of the chassis, wherein the steering mount structure is configured to attach to a front suspension (6); 
a structural member (13) connected to and extending from a rear end of the steering mount structure to a front end of an electronics housing (housing 31, connected at 15 – see Fig. 2), wherein the electronics housing contains electrical components (29 – control unit); and 
a swingarm (14) configured to support a rear wheel (4), wherein the swingarm has a front swingarm fork (14a), wherein the front swingarm fork attaches to the electronics housing on opposite sides of the electronics housing (Fig. 4).
▪ Regarding claim 45: The electronics housing contains an electric motor (3a).
▪ Regarding claims 46-47: The front swingarm fork forms a swingarm pivot axis, about which the swingarm rotates (at pivot connection 17a), and wherein the electronics housing descends past the swingarm pivot axis (see Fig. 2).
▪ Regarding claim 49: the electronics housing is connected to a rear surface of a battery housing (23, via bracket 22), wherein the battery housing includes an electrical energy storage unit (2A).




Allowable Subject Matter
Claims 44, 48, and 50-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find prior art teaching, inter alia, a vehicle with a structural member connected to and extending from a rear end of the steering mount structure to a front end of an electronics housing, wherein:
▪ the swingarm supports an electric hub motor that drives the rear wheel.▪ wiring exits the electronics housing and enters the swingarm at a location substantially co-linear with the swingarm pivot axis.
or
▪ a front swingarm fork is attached a pair of bosses spaced away from an outer surface of the electronics housing, wherein each boss of the pair of bosses includes a bearing. 

Claims 54-62 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find prior art teaching, inter alia, a vehicle with a structural member connected to and extending from a rear end of the steering mount structure to a front end of an electronics housing, and a swingarm with a front swingarm fork attached on opposite sides of the electronics housing, wherein:
▪ a radiator for cooling the electric motor is mounted under the swingarm.
or
▪a seat support structure is attached to the electronics housing, and the seat support structure includes a pair of rails, on which the seat slides, and a pair of passenger grab handles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/
Examiner, Art Unit 3611                                                                                                                                                                                             

MLW
August 2, 2022

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618